Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/815605, filed 03/08/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species, and sub-species: the species can be divided into three main species, and each of the main species have patentably distinct sub-species:
Group-I species pertaining to five different types of robotic arms, as follows
I (a) Figures 2A,B & 3A,B depicts the arm is in the form of C-arm, claim-5 is associated to that figure. 
I (b) Figure 6A,B depicts robotic articulated linkage arms array, claim-6 is associated to that figure. 
I (c) Type of arms are cylindrical, there is no associated figure however claim-8 is associated to that sub-species.
I (d) Type of arms are Truss arm, there is no associated figure however claim-9 is associated to that sub-species.
I (e) Type of arms are gimbal telescoping arm, there is no associated figure however claim-12 is associated to that sub-species.
Group- II species pertaining to the mounting arrangement of the robotic arms.
II (a) Figure 5A-E depicts the robotic arms are arranged in an humanoid form, claim-6 is associate to those figures. 
II (b) Figures 11(A-F) 12(A-B) & 13(A-E) depicts the robotic arms are movably coupled with an overhead support and movable along a surface of the overhead support above a patient. Claim-10 is associate to those figures.
II (c) Claim-11 discloses limitations of arms arrangements which covers both type (a) and (b). 
Group- III species pertaining to patient transportation arrangements. 
III (a) Figure 16 depicts a patient transport arrangement where, one or more self-driving gurneys to provide transport for the patient. 
III (b) There is no particular figure, however claims 17 and 20 recites 
limitation where one or more carriages coupled to driverless autonomous 
self-driving vehicles to provide transport for the patient.
III (c) There is no particular figure either, however claims 18 and 19 recites limitation where, one or more person rescue drones for transportation and delivery to a health care facility.
	Applicant have to elect one sub-species from each species group.
The sub-species are independent or distinct because the types of arms are structurally different, and they are not obvious variants of each other based on the current record. Similarly mounting arrangements for the arms and the patient transportation arrangements as claimed are also not obvious variant of each other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-4, 8 and 13-15 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: because the claimed inventions require different field of search (i.e. searching different classes/subclasses or electronic resources and employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Election by Phone
During a telephone conversation with Applicant’s representative Sangki Park on 08/01/2022 a provisional election was made without traverse to prosecute the invention of Species I(a), II(a) and III(a), which are associated with claims 5, 6 and 16 respectively, in addition to generic claims 1-4, 8 and 13-15.  
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: an autonomous limb positioner (ALP) including a robotic arm with a planar kinematic chain with linkages configured to position an involuntary patient or limbs in claim-13 . The claim limitation uses the term autonomous limb positioner (ALP) including a robotic arm with a planar kinematic chain with linkages as a generic place holder for performing the claimed function to position an involuntary patient or limbs, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (¶:[0196]) in reference to (Fig.16A-C)  recites: “the APL 600 is configured as a robotic arm 610… include a planar kinematic chain 612 with a serial and/or parallel linkage. The chain 612 can be movably coupled to a mobile or stationary base, such as a hospital bed 614. The robotic arm 610 can support and control the position (and/or orientation) of a patient or the patient's limb ” 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 14   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregerson et al. in the publication (US 20200078097 A1). 
Regarding claim-1 Gregerson discloses a robotic surgical system comprising: one or more surgical robots (Fig.1) shows a robotically-assisted image-guided surgical system (100) which includes at least one robotic manipulator;
a plurality of arms movably coupled to the one or more surgical robots and configured to navigate three dimensional space (Fig.1) further shows a multi joint arms (101) and a C-arm (103) coupled to the robotic system, where the robotic arm (101) is movable in three dimensional space; and
one or more real-time imaging devices disposed in one or more of the plurality of arms (¶:[0033] recites, an imaging device is located on the C-arm); 
and configured to provide real-time visual monitoring of the one or more surgical robots (¶:[0035] recites, a motion tracking system 105 uses the image data from the imaging device, and (¶:[0043] recites, the motion tracking system 105 tracks real-time motion from the camera images). 
Regarding claim-2 Gregerson discloses the system of claim-1, Gregerson further discloses wherein the one or more surgical robots are configured to be autonomously operated (¶:[0066] recites, the robotic arm 101 operate in an autonomous mode). 
Regarding claim-3 Gregerson discloses the system of claim-1, Gregerson further discloses wherein the one or more surgical robots are configured to provide autonomous robotic surgery (¶:[0069] recites, movement of the robotic arm may be an autonomous movement based on a robotic motion planning algorithm during surgery). 
Regarding claim-5 Gregerson discloses the system of claim-1, Gregerson further discloses wherein the plurality of arms comprises C-arms (¶:[0033] recites, one of the arm is C-arm where the imaging device is disposed).
Regarding claim-6 Gregerson discloses the system of claim-1, Gregerson further discloses wherein the one or more surgical robots include a base being autonomously movable (¶:[0032] recites, the O-shaped gantry 40 which includes at least one imaging component translate along the length of the base 20 on rails 23 to perform an imaging scan of the patient, and may translate away from the patient to an out-of-the-way position for performing a surgical procedure on the patient), and configured to operatively couple the plurality of arms, and including autonomous elements (¶:[0066] recites, the robotic arm 101 operate in an autonomous mode in which the robotic arm 101 moves to particular poses in response to control signals from the robotic control system), the plurality of arms being coupled in humanoid form (Fig.1) shows, the arm (101) has multiple joints acts as elbows similar to a humanoid. 
Regarding claim-14 Gregerson discloses the system of claim-1, Gregerson also discloses the system further comprising: a plurality of autonomous robotic units (ARUs), each including a body and electronics contained in the body and configured to perform desired functionality (¶:[0057] recites, a robotic control system 405 controls the movement of one or more robotic arms, by receiving sensor data indicating the current parameters of the robotic arms, send motor control signals to drive the movement of the arm, and ¶:[0126] recites, various logical blocks, modules, circuits described in connection with the embodiments disclosed are implemented as electronic hardware); and one or more double ball joints, each configured to movably interlock with an end of one ARU and an end of another ARU (¶:[0039] recites, the arm also enable the sensor device and the imaging device to pivot via one or more ball joints). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2020/0078097 A1) by Gregerson et al. in view of the publication (US 2018/0000548 A1) by Olds et al.
Regarding claim-4 Gregerson discloses the system of claim-1, Gregerson does not particularly discloses wherein the one or more surgical robots comprise integrated delta robots. 
However, Olds discloses a robot with mechanical translation apparatus including a translation stage and a translation assembly, wherein the translation assembly includes at least three arms pivotably connected to the translation stage at a first end of each arm of the plurality of at least three arms (Abstract). 
Olds teaches, the translation mechanism uses three parallelogram linkages in parallel to provide x, y, and z translational degrees of freedom, as well as an extending shaft with two universal joints to provide an additional rotational degree of freedom, for a total of four degrees of freedom, that mechanism is called delta mechanism or delta robot. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic arm movement of Gregerson’s device to use delta robot or delta mechanism, the advantage of that mechanism is the actuators act in parallel, meaning that they do not need to carry each other's mass compared to a linear arrangement, as taught by Olds (¶:[0008]).     
Claim(s) 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2020/0078097 A1) by Gregerson et al. in view of the publication (US 2019/0246882 A1) by Graetzel et al.
Regarding claim-13 Gregerson discloses the system of claim-1, Gregerson shows in (Fig.1) a surgical table (60) upon which a patient can be secured for performing a procedure, as recited in (¶:[0032-0033]), 
however Gregerson does not specifically disclose the system further comprises an autonomous limb positioner (ALP) including a robotic arm with a planar kinematic chain with linkages and configured to position an involuntary patient or limbs. 
However, Graetzel discloses a robotically-enabled medical system which also incorporate the patient's table as shown in (Fig.5), the system (36) which includes a patient table (38) where a patient can lay straight, the system includes robotic arms (39) and a C-arm for providing fluoroscopic imaging.
Graetzel further shows in (Fig.8) an operational mode of the robotic system where robotic arms are used for positioning the limbs (the two legs) of the patient in a certain way. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic surgical system of Gregerson by adding plurality of linkage arms for positioning patient’s limbs as necessary for surgical procedure, as taught by Graetzel in (Fig.8).  
 (¶:[0031] patient 200 may be positioned within a central bore 107 of the imaging device 103 and an x-ray source and detector may be rotated around the bore 107 to obtain x-ray image data) 
Regarding claim-15 Gregerson discloses the system of claim-1, Gregerson also discloses one or more operating room tables (Fig.1: table-60), however does not specifically discloses the table configured to be autonomously movable and selectively position a patient's body or limbs thereon. 
Graetzel teaches (¶:[0075] the table 38 may include a swivel portion 55 for positioning a patient off-angle from the column 37 and table base 46, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table of the robotic system of Gregerson to be autonomously movable for positioning the patient’s body at certain orientation for performing certain procedures, as recited in (¶:[0075]). 
Regarding claim-16 Gregerson discloses the system of claim-1, and Graetzel teaches the system further comprises one or more self-driving gurneys to provide transport for the patient (¶:[0075] the table 38 include a swivel portion 55 for transporting the patient off-angle position with respect to the table base 46). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Gregerson by adding a swivel arrangement or a gurney to position the patient’s body at certain orientation for performing certain procedures, as recited in (¶:[0075]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792